Citation Nr: 1032169	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-14 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder.

2.  Entitlement to service connection for a chronic disorder 
manifested by sinus symptoms or nosebleeds.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.   Entitlement to service connection for a left elbow spur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to June 2002.  

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection for 
the disorders addressed in this appeal.  

In July 2008, the Board denied the claims on appeal.  The Veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2010, the Court issued a 
Memorandum Decision which vacated the Board's July 2008 decision 
as to the issues listed on the title page of this decision, and 
directed that the issues be remanded to the Board.  

The issues remaining on appeal are more accurately described as 
listed on the title page of this Remand.

In May 2008, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Court has directed that the Veteran be afforded VA 
examinations related to his claims for service connection for a 
bilateral knee disorder and for a left elbow spur.  The Veteran 
testified that a physician put forth an opinion that the 
Veteran's knee problems were due to his service-connected flat 
feet.  VA outpatient treatment records dated in September 2004 
through 2005 reflect that the Veteran associated his knee pain 
with his foot deformity, and reflect that the Veteran had "mild 
but chronic bilateral knee pain thought to be secondary to flat 
feet."  However, as it is not clear that this is a medical 
opinion rather than reference to or transcription of the 
Veteran's belief as to the cause of knee pain, further 
development of the medical evidence and a medical opinion is 
required.  The Veteran should be afforded the opportunity to 
submit any specific physician's opinion in writing.  

The Court has also stated that the Veteran's claim for service 
connection for sinusitis must be interpreted as including a 
disorder manifested by nosebleeds.  

The Court also directed the Board to consider the January 2005 
statement provided on the Veteran's behalf by a former service 
department medical clinic supervisor, who stated that the Veteran 
was treated for a skin disorder during service.  If the Board 
finds this statement to be competent and credible, the Board 
should determine whether VA examination of the Veteran's skin is 
required.  No basis appears in the record to doubt the competence 
or the credibility of the January 2005 statement, so, as 
directed, the Veteran's claim for service connection for a skin 
disorder is Remanded so that the Veteran may be afforded VA 
examination and a medical opinion obtained as to the etiology and 
onset of the Veteran's skin disorder.   

Accordingly, the case is REMANDED for the following action:

1.  Request all of the Veteran's VA 
treatment records from February 2006 to 
the present.  

2.  Afford the Veteran an opportunity to 
provide any non-VA clinical or non-
clinical records since 2006 or any records 
which disclose treatment of, complaints 
of, or symptoms of, any disorder addressed 
in this appeal.  The Veteran should be 
advised to submit in writing any 
physician's opinion specific to a claimed 
disorder.  The Veteran should be advised 
that evidence that the Veteran lost time 
from work for, or obtained employment 
modification for a claimed disorder may be 
relevant to substantiation of his claims.  

3.  The Veteran should be afforded the 
opportunity to submit or identify any 
alternative records, such as pharmacy 
records, pictures, statements from fellow 
employees or supervisors, especially 
records proximate to service discharge in 
June 2002.  

4.  Then, afford the Veteran VA 
examination of the left elbow and knees.  
The examiner should review the claims 
folder, and note such review in the claims 
folder.  The examiner should review the 
service treatment records, the Veteran's 
post-service clinical records, the 
Veteran's statements, and any other 
pertinent evidence of record.  The 
examiner should discuss the Veteran's 
account of the chronicity of symptoms, 
both as to the left elbow and as to the 
knees, since his service discharge.  Any 
necessary diagnostic examination should be 
conducted.

The examiner should be provided with a 
list of the Veteran's service-connected 
disabilities.

The examiner should then specifically 
address the following questions:  

(i).  What diagnosis should be assigned 
for each disorder of the left elbow 
currently present?  What diagnosis should 
be assigned for the Veteran's knee pain, 
to include each disorder of the right 
knee, left knee, or bilateral knees which 
is currently present?  

(ii).  Is it at least as likely as not (a 
50 percent or higher degree of 
probability) that a knee disorder: 
(a) had its onset during the Veteran's 
military service, or, (b) was present 
within one year following the Veteran's 
service discharge, or, (c) was aggravated 
by the Veteran's military service or any 
incident thereof?  

(iii).  Is it at least as likely as not (a 
50 percent or higher degree of 
probability) that a knee disorder is the 
result of or is aggravated by a service-
connected pes planus disability?

(iv).  Is it at least as likely as not (a 
50 percent or higher degree of 
probability) that a left elbow spur: 
(a) had its onset during the Veteran's 
military service, or, (b) was present 
within one year following the Veteran's 
service discharge, or, (c) was aggravated 
by the Veteran's military service or is 
aggravated by a service-connected 
disability, or, (d) has been chronic and 
continuous since the Veteran's service 
discharge?

The examiner should provide the rationale 
for each opinion expressed.  If the 
examiner is unable to reach an opinion 
because there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
records, or other information needed to 
provide the requested opinion.  
Thereafter, necessary development should 
be completed by the agency of original 
jurisdiction, and the claims files 
returned to the examiner for completion of 
the requested opinion.

5.  Afford the Veteran VA examination of 
the skin.  The examiner should review the 
claims folder, and note such review in the 
claims folder.  The examiner should review 
the service treatment records, the 
Veteran's post-service clinical records, 
the Veteran's statements, the January 2005 
statement from a Coast Guard clinic 
supervisor, and any other pertinent 
evidence of record.  The examiner should 
discuss the Veteran's account of the 
chronicity of symptoms of a skin disorder.  
Any necessary diagnostic examination 
should be conducted.

The examiner should then specifically 
address the following questions:  

(i).  What diagnosis should be assigned 
for each skin disorder currently present?  

(ii).  Is it at least as likely as not (a 
50 percent or higher degree of 
probability) that a skin disorder had its 
onset during the Veteran's military 
service, or is a result of the Veteran's 
military service?

The examiner should provide the rationale 
for each opinion expressed.  If the 
examiner is unable to reach an opinion 
because there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
records, or other information needed to 
provide the requested opinion.  
Thereafter, necessary development should 
be completed by the agency of original 
jurisdiction, and the claims files 
returned to the examiner for completion of 
the requested opinion.

6.  Then, afford the Veteran VA 
examination of the sinuses and nose, to 
include examination by an allergist, if 
needed.  The examiner(s) should review the 
claims folder, and note such review in the 
claims folder.  The examiner(s) should 
review the service treatment records, the 
Veteran's post-service clinical records, 
the Veteran's statements, and any other 
pertinent evidence of record, including 
evidence pertinet to nosebleeds and 
"sinus" symptoms.  The examiner should 
discuss the Veteran's account of the 
chronicity of symptoms.  Any necessary 
diagnostic examination should be 
conducted.

The examiner should then specifically 
address the following questions:  

(i).  What diagnosis should be assigned 
for each disorder affecting the nose or 
the sinuses, including the disorder 
underlying the Veteran's epistaxis?  

(ii).  Is it at least as likely as not (a 
50 percent or higher degree of 
probability) that the Veteran currently 
has a disorder manifested by epistaxis, 
"sinus" symptoms,  sinusitis, or similar 
disorder, that had its onset during the 
Veteran's military service, or, is due to 
or aggravated by the Veteran's military 
service or any incident thereof?  

The examiner should provide the rationale 
for each opinion expressed.  If the 
examiner is unable to reach an opinion 
because there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
records, or other information needed to 
provide the requested opinion.  
Thereafter, necessary development should 
be completed by the agency of original 
jurisdiction, and the claims files 
returned to the examiner for completion of 
the requested opinion.

7.  The agency of original jurisdiction 
must review the examination reports to 
ensure compliance with the above mentioned 
remand directives, and if necessary, take 
any corrective action deemed appropriate.

8.  Review the additional evidence that 
has been obtained and readjudicate each 
claim on the merits.  If any of the 
benefits sought on appeal remain denied, 
the Veteran, and his representative, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


